 In the Matter of MERRIMACK MANUFACTURING COMPANYandAMER-ICAN FEDERATION OF LABORIn the Matter of MERRIMACK MANUFACTURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEEOases Nos. R-1036 and R-1037, respectively.Decided October 10,1938Cotton TextileI'ndaustry-Investugat,oa of Representatives:controversy con-cerning representation of employees:controversy concerning appropriate unit-Employee Status:during temporarylay-off-Unit Appropriate for CollectiveBargaining:allproduction and maintenance employees,second hands, andwatchmen,excludingsupervisoryemployees other than secondhands-ElectionOrdered-CertificationofRe present atvves.Mr. Berdon M. Bell,for the Board.Mr. Borden Burr,of Birmingham, Ala.,-for the Company.Mr. Sam E. Roper,of Birmingham, Ala., for the A. F. of L.Mr. H. G. B. King,of Chattanooga, Tenn., for the T. W. O. C.Miss Carolyn E. Aqqer,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 15, 1938, the American Federation of Labor acting inbehalf of its affiliate, Federal Local Union No. 20656, herein calledthe A. F. of L., and on August 18, 1938, the Textile Workers Organ-izingCommittee, herein called the T. W. O. C., filed with the Re-gional Director for the Tenth Region (Atlanta, Georgia) separatepetitions, each alleging that a question affecting commerce had arisenconcerning the representation of employees of Merrimack Manufac-turing Company, Huntsville, Alabama, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On September 2, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLaborRelationsBoard Rules and Regulations-Series 1, as amended,9 N. L. R. B., No. 27173 174NATIONALLABORRELATIONSBOARDordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Article III, Section 10 (c) (2), of said Rulesand Regulations, further ordered that the cases be consolidated forthe purposes of hearing.On September 12, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theA. F. of L., and the T. W. O. C. Pursuant to the notice, a hearingwas held on September 26 and 27, 1938, at Huntsville, Alabama, be-fore L. Richard Insirilo, the Trial Examiner duly designated by the-Board.The Board, the A. F. of L. and the T. W. O. C. NN ,ere repre-sented by counsel and participated in the hearing.At the beginningof the hearing, the Company appeared specially by counsel to con-test the jurisdiction of the Board. It thereafter participated furtherin the hearing after counsel for the Board stated that by such par-ticipation the Company would not waive rights reserved by the .special appearance.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues 'was afforded all parties.At the hearing, the Company raised objection to the jurisdiction ofthe Board. In support of the objection, the Company stated thatithad not operated its Huntsville mills since December 18, 1937;that it might not operate such mills in the future; that it was notengaged in interstate commerce or in any commerce; that there wasno reason for any collective bargaining between the Company andits former employees; and that any action taken with respect to thepetitions would be premature and deprive the Company of its con-stitutional rights.We find the objection to be without merit. Sec-tion 9 (c) of the Act vests jurisdiction in the Board "whenever aquestion affecting commerce. arises concerning the representation ofemployees."The evidence discloses that' such a question has arisenin the instant case.Shortly after the Company closed down itsmills, it continued negotiations previously undertaken with repre-sentatives of persons who had worked in the mills and such negotia-tions clearly showed that the Company expected to resume its opera-tions.This indicates that at the time the Company closed its millsit intended to reopen them at a future date and that it consideredthe persons working for the Company at the time the mills wereclosed down as persons temporarily laid off rather than as discharged.Accordingly, these persons retained their status as employees.Thisstatus is not affected by a possibility that the mills may not bereopened.That a question has arisen concerning the representationof these employees is clearly shown by the facts set forth in SectionIII below.Furthermore, this question is one affecting commerce. DECISIONS AND ORDERS175:Section 2 (7) of the Act states that the term "affecting commerce"means "in commerce, or burdening or obstructing commerce or thefree flow of commerce, or having led or tending to lead to a labor-dispute burdening or obstructing commerce or the free flow of com-merce."As pointed out in Section I below, the Company has forsome time engaged in commerce among the several States.Althoughthe Company closed down its mills on December 18, 1937, it concedesthat the mills may be reopened.Under such circumstances, the,ques-,tion' concerning representation which has arisen undoubtedly is one"tending to lead to a labor dispute burdening or obstructing com-merce or the free flow of commerce."During the course of the hearing, the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the 't'rial Examinerand finds that no prejudicial errors were made. The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYThe-Company was incorporated under the laws of the State ofMassachusetts in 1822 and is licensed to do business in Alabama. Itis engaged in the manufacture and sale of cotton cloth.The Com-pany's principal office is located in Boston, Massachusetts, and it ownsmills in Lowell, Massachusetts, and Huntsville, Alabama.Only theHuntsville mills are here involved.The'principal raw material used by the Company in the Huntsvillemills when they are in operation is cotton.The cotton is purchasedby the Boston office of the Company through brokers, some of whomhave Boston representatives from-whom the purchases are made.Alarge percentage of the cotton comes from Alabama, although someof it is sent into Alabama from Tennessee and Texas. Ninety per centof the machinery employed in the Huntsville mills is obtained fromoutside the State of Alabama.During the year 1937 the Company produced at its Huntsville millsabout eight million pounds of cloth of which approximately 90 percent were shipped out of the State of Alabama.The sale of thefinished product was handled by the Company's Boston office.On December 18, 1937, the Company closed down its Huntsvillemills and they had not been reopened at the time of the hearing.Subsequent to December 18, 1937, the Company sold 158,000 poundsof cloth produced at the Huntsville mills, such cloth representingstock on hand at the time the mills were closed. 176NATIONAL LABOR RELATIONS BO.AItllII.THE ORGANIZATIONS INVOLVEDFederal Local Union No. 20656 is a labor organization affiliated withthe American Federation of Labor, admitting to its membership allemployees of the Company engaged in production and maintenancework in the mills and excluding supervisory employees who haveauthority to hire and discharge.The Textile Workers Organizing Committee is a labor organiza-tion affiliated with the Committee for Industrial Organization. Itadmits to its membership all employees of the Company engaged inproduction and maintenance work in' the mills and excludes super-visory employees who have authority to hire and discharge.III.THE QUESTION CONCERNING REPRESENTATIONIn June 1937, the A. F. of L. and the T. W. O. C. each requestedthe Company to bargain with it and were informed that the Com-pany was willing to bargain collectively with any union which theBoard might certify as bargaining representative of. the employees.Thereafter, on July 29, 1937,an informal consent election was held-under the supervision of the Regional Director of the Board for the-Tenth Region.The T. W. O. C. received a large majority of theballots cast in the election.The Company and the T. W. O. C. there-upon entered into negotiations which were still being conducted atthe time the Company closeditsmills onDecember 18, 1937.Thenegotiations continued for a time thereafter and a tentative agreementwas reached.However, in June1938,the Companyinformed theT.W. O. C. that the A. F. of L. also claimed to represent a majorityof the employees.The Company subsequently informed theRegionalDirector that it was willing to negotiate with any organization whichthe Board might certify.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe A. F. of L. and the T. W. O. C. contend that the appropriateunit consists of all the production and maintenance employees of the DECISIONS AND ORDERS177Company, including watchmen and second hands, but excludingsupervisory employees.The Company states that the second handsare supervisory employees and contends that such employees and thewatchmen should be excluded from the unit.The parties stipulated that the second hands have no power tohire or discharge employees; have authority to give orders and expectthem to be obeyed; may recommend that employees be discharged;and have the duty of instructing apprentices and -learners.Thesecond hands' duties were stated by one witness to consist of carryingout "orders given him by the-overseer, placing the workers, and seeingthat the work is done.The parties agreed that the watchmen watch for fires, preventpersons from being improperly on the premises and from committingunlawful acts, make regular rounds to check up on these matters,and at times fire the boilers and switch the electric current off and on.The watchmen receive approximately the same rate of pay as theproduction and maintenance employees.Although the second hands apparently perform some supervisoryfunctions, we are of the opinion that such employees and also thewatchmen may appropriately be included in the same unit with thegeneral production and maintenance employees, where, as in theinstant case, the only labor organizations involved relative to thebargaining unit desire that they be included in such unit.We shall,therefore, include the second hands and watchmen within the unit.We find that all the production and maintenance employees, secondhands, and watchmen, but excluding supervisory employees otherthan second hands, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the T. W. 0. C. introduced cards signed by 957employees designating it as their bargaining representative and theA. F. of L. introduced designation cards signed by 553 employees.Amajority of the A. F. of L. cards were signed between May 1 andJune 15, 1938; the T. W. 0. C. cards were signed between June 15and September 1938.The cards of both organizations were subse-quently withdrawn and lists of names made up from the cards weresubstituted.The T. W. 0. C. and the A. F. of L. agreed, the Com-pany not objecting, that the pay roll of December 18, 1937 (the lastpay roll of the Company prior to the date on which it closed downitsmills), was a fair representation of employment in the mills andthat the cards submitted by them "reflect names of employees who. 178NATIONAL LABOR RELATIONS BOARDare-on the pay-roll list of December 18, 1937."-Since this pay rollcontains 1,226 names,it is apparent that there is substantial duplica-tion between the cards of the two organizations and that in any eventneither organization has on the basis of unduplicated cards presentedevidence of designation by more than a narrow maj ority.of the. em-ployees of the Company.In the circumstances of this case, we findthat the question which has arisen concerning the representation ofemployees of the Company can best be resolved by the holding of anelection by secret ballot.Those persons within the appropriate unit who were employed bythe Company during the pay-roll period ending December 18, 1937,shall be eligible to vote in the election.Both labor organizationsagreed that such pay-roll period was a representative one for thepurposes of any electionwhich the Board might direct. The Com-pany raised no objection to determination of eligibility to vote uponthe basis of such pay-roll period.Upon the basis of the above findings of fact and upon the entirerecord in the case, theBoardmakes thefollowing:CONCLUSIONS or LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Merrimack Manufacturing Company,Huntsville, Alabama, within the meaning of Section 9 (c) and Sec-tion 2 (6) and(7) of the National Labor Relations Act.2.All the production and maintenance employees, second hands,and watchmen, of Merrimack Manufacturing Company, excludingsupervisory employees other than second hands,constitute a -unitappropriate for the purposes'of collective bargaining within themeaning of Section 9 (b) of the NationalLaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to' Article-III, Section 8; ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as a part of the investigation authorized bytheBoard to ascertain representatives for the purposes of col-lective bargaining With Merrimack Manufacturing Company, Hunts-ville,-Alabama, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, under thedirection and supervision of the Regional' Director for the TenthRegion, acting in this matter as agent for the National Labor Rela- DECISIONSAND ORDERS179tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all the production and maintenance employees,second hands, and watchmen, who were employed by MerrimackManufacturing Company, Huntsville, Alabama, during the pay-rollperiod ending December 18, 1937, excluding supervisory employeesother than second hands, to determine whether they desire to berepresented by TextileWorkers Organizing Committee, affiliatedwith the Committee for Industrial Organization, or by Federal LocalUnion No. 20656, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision and Direction of Election.[SAME TITLECERTIFICATION OF REPRESENTATIVESNovember 10, 1938On October 12, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.The Direction of Election provided thatan election by secret ballot be held among the production and main-tenance employees, second hands, and watchmen, who were employedby Merrimack Manufacturing Company, Huntsville, Alabama, dur-ing the pay-roll period ending December 18, 1937, excluding super-visory employees other than second hands, to determine whether theydesired to be represented by the Textile Workers Organizing Com-mittee, affiliated with the Committee for Industrial Organization, orby Federal Local. Union No. 20656, affiliated with the American Fed-eration of Labor, for the purpose of collective bargaining, or byneither.Pursuant to the Direction of Election, an election by secret ballotwas conducted under the direction and supervision of Charles N.Feidelson, the Regional Director for the Tenth Region (Atlanta,Georgia) on October 24, 1938.Full opportunity was accorded toall the parties to this investigation to participate in the conduct ofthe secret ballot and to make challenges.On October 27, 1938, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the results and conduct of theelection.No exceptions or objections to the Intermediate Reporthave been filed by any of theparties.134068-39-vol ix-13 180NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Number eligible------------------------------------------1,212Total ballots cast--------------------------------------- 1,078Total number of ballots cast for Textile WorkersOrganizingCommittee---------------------------------------------670Total number of ballots cast for Federal Local Union No.20656--------------------------------------------------400Total number of ballots cast for neither--------------------6Total number of challenged ballots------------------------2Total number of void ballots------------------------------0Total number of blank ballots-----------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Textile Workers Organizing Commit-tee, affiliatedwith the Committee for Industrial Organization, hasbeen selected by a majority of the production and maintenance em-ployees, second hands, and watchmen of Merrimack ManufacturingCompany, Huntsville, Alabama, excluding supervisory employeesother than second hands, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,TextileWorkers Organizing Committee, affiliated with the Commit-tee for Industrial Organization, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectrates of pay, wages, hours of employment, and other conditionsof employment.Mr. DONALD WAKEFIELDSMITHtook no partin the considerationof the above Certification of Representatives.9 N. L. R.B., No. 27a.